DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/21 has been entered.
Claims 4-5 and 12-20 are cancelled. Claims 1-3 and 6-11 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Meier (US 2014/0166760, previously cited) in view of Hariramani, et al. (US 2013/0024371, herein Hariramani) and in further view of Trueblood (US 5,675,755, previously cited).1	Regarding claim 1, Meier teaches a method, comprising: 	receiving a code that is scanned into a scanner of a terminal (paragraph 0049); 	identifying the code as a request to initiate a scanner/scale configuration tool (paragraph 0049); 	initiating the scanner/scale configuration tool on the terminal (paragraph 0049); and 	rendering, by the scanner/scale configuration tool, a Graphical User Interface (GUI) within a window on a display of the terminal for configuring an integrated scanner/scale (paragraphs 0040 & 0045).	Meier does not explicitly teach obtaining custom security settings from the code for a user that provided the code for scanning to the scanner;	wherein rendering further includes greying out options that are unavailable to the user based on the custom security settings; and 	processing the GUI on the terminal at a higher priority level within an Operating System (OS) of the terminal than application software.	Hariramani teaches obtaining custom security settings from the code for a user that provided the code for scanning to the scanner (paragraph 0211);	wherein rendering further includes greying out options that are unavailable to the user based on the custom security settings (paragraph 0146); and 	processing the GUI on the terminal at a higher priority level within an Operating System (OS) of the terminal than application software (paragraphs 0385-0386).	It would have been obvious to one having ordinary skill in the art at the time of invention to combine the teachings of Meier and Whalen, because such a combination eases management of security policies.	Meier in view of Hariramani does not explicitly teach rendering further includes projecting the window as an always-on-top GUI window that is over other windows presented on the display of the terminal; and	performing a configuration action responsive to input received through the GUI on the scanner.	Trueblood teaches rendering further includes projecting the window as an always-on-top GUI window that is over other windows presented on the display of the terminal (columns 1-2, lines 66-67 & 1-10, respectively); and	performing a configuration action responsive to input received through the GUI on the scanner (column 6, lines 28-49).	It would have been obvious to one having ordinary skill in the art at the time of invention to combine the teachings of Meier, Hariramani and Trueblood, because an always on top GUI makes use of the method easier for the user.	Regarding claim 2, Meier further teaches obtaining an image of the code off a mobile device display of a mobile device (paragraph 0017).	Regarding claim 3, Meier further teaches capturing, by a camera of the mobile device, the image off a scanner support website (paragraph 0040).	Regarding claim 6, Hariramani further teaches setting a window priority for the window above a transaction priority associated with transaction windows rendered during transaction processing on the terminal (paragraph 0146).	Regarding claim 7, Meier further teaches receiving a set configuration image request from a selection of an option made within the GUI (paragraphs 0040 & 0045).	Regarding claim 8, Meier further teaches he set configuration image request further includes encoding, by the scanner/scale configuration tool, configuration settings for the scanner and a scale of the integrated scanner/scale as a second code based on the selection of the option (paragraph 0051).	Regarding claim 9, Meier further teaches rendering, by the scanner/scale configuration tool, the second code as an image within the window for capturing by a camera of a mobile device (paragraph 0049).	Regarding claim 10, Meier further teaches receiving a second code that is scanned by the scanner at the terminal (paragraph 0049); 	identifying the second code as a cloning request to clone configuration settings of a source scanner/scale on the integrated scanner/scale of the terminal (paragraph 0049); and 	changing existing configuration settings for the integrated scanner/scale to the configuration for cloning the source scanner/scale on the integrated scanner/scale (paragraph 0049).	Regarding claim 11, Meier further teaches rendering on the display a second code encoded with configuration settings for the scanner and a scale of the integrated scanner/scale during a startup sequence for the terminal (paragraphs 0040 & 0045).
Response to Arguments
Applicant’s arguments with respect to claims 1-3 and 6-11 have been considered but are moot in view of the new grounds of rejection. New reference Hariramani has been used to teach the newly amended limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW MIKELS whose telephone number is (571)270-5470.  The examiner can normally be reached on Monday to Thursday, 6:00 AM ET - 4:00 PM ET, Friday, 6:00 AM - 2:45 PM ET, the Examiner is on Central Time.2
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW MIKELS/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        


    
        
            
    

    
        1 In addition to the cited portions of the specifications of each reference, please see also the associated figures.
        2 The Examiner can also be reached at matthew.mikels@uspto.gov.